DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejections of claims 5-6, 8-9 and 11-15 under 35 U.S.C. 103 as being unpatentable over Podhipleux et al. (US 2005/0276850; published: published: Dec. 15, 2015; of record), in view of Mullen et al. (WO 2011/107749; published: Sept. 9, 2011; of record) and as evidenced by NHS (“Valproic Acid”, reviewed: 9/24/18; of record) are hereby withdrawn in view of the Declaration and Applicants’ arguments filed on 3/15/22 and the Examiner’s amendment herein.
	The provisional rejection of claims 5-6, 8-9 and 11-15 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 6-8, 11-13 and 24-33 of copending Application No. 16/090,664 is hereby withdrawn in view of the Declaration and Applicants’ arguments filed on 3/15/22 and the Examiner’s amendment herein.

Oath/Declaration
The 1.132 Declaration filed on 3/15/22 was considered and persuasive to overcome the previous claim rejections under 35 U.S.C 103(a). Applicants declare that the interpretation of the prior art in the previous rejection, Podhipleux ([0104]), in view of the European Pharmacopoeia Ph. Eur. 2.9.3 “Dissolution test for solid dosage forms” is: at the 2 hour timepoint of the dissolution study, from 0% to about 50% of the drug has been released and at the 4 hour timepoint from about 10% to about 70% of the drug has been released (Declaration: paragraph 6). See below, “Reasons for Allowance”, for further discussion.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rob Schwartzman on 5/9/22.
The application has been amended as follows: 
In the Specification: it is noted that it was filed under this title, but then the specification stated a different title.
The title is amended as follows: Valproic acid for the treatment or prevention of pathological conditions associated with excess fibrin deposition and/or thrombus formation
In the Claims:
Claim 5. In line 4, the word “about” is deleted.
Claim 12. In line 4, the word “about” is deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Podhipleux et al. (US 2005/0276850; of record), teach a controlled release oral dosage form comprising: (a) a core comprising an active agent selected from the group consisting of valproic acid, a pharmaceutically acceptable salt thereof, an amide thereof, and derivative thereof; and (6) a membrane surrounding the core, said membrane being permeable to gastrointestinal fluid; (c) at least one passageway disposed in said membrane; said oral dosage form being suitable for providing once-a-day oral administration of the active agent; and said dosage form providing a mean time to maximum plasma concentration (Tmax) of said active agent at about 6 to about 20 hours after oral administration (claims 1 and 12). However, Podhipleux et al. do not teach a particular embodiment wherein the claimed coating delays release of valproic acid for at least 4 hours and wherein the composition is formulated such that at least 60% of the valproic acid is released during a period from about four to about eight hours after administration or from about eight to about ten hours after administration, as required by instant claims. As indicated in the Declaration filed on 3/15/22, the correct interpretation of the dissolution profile of Podhipleux et al. is that at the 2 hour timepoint of the dissolution study, from 0% to about 50% of the drug has been released and at the 4 hour timepoint from about 10% to about 70% of the drug has been released (Declaration: paragraph 6). Therefore, in view of the Examiner’s amendment that deleted the word “about” before “4 hours” (delay in release), there is no overlap or similar ranges between the teachings in the prior art and the claimed drug release ranges; specifically with regards to the claimed delay of drug release. Furthermore, there is no motivation from the prior art to delay for so long and then provide at least 60% drug release from about 4 to about 8 hours.
The prior art is free of any teaching or suggestion of a delayed release pharmaceutical composition comprising valproic acid, or a pharmaceutically acceptable salt thereof, one or more pharmaceutically acceptable coatings to delay release of valproic acid (or salt thereof), for at least 4 hours, wherein the composition is in the form of  tablet or capsule for oral administration and is formulated such that at least 60% of the valproic acid (or salt thereof) is released during a period from about four to about eight hours after administration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617